655 S.E.2d 840 (2007)
PURCELL INTERNATIONAL TEXTILE GROUP, INC., a North Carolina Company
v.
ALGEMENE AFW N.V.; Algemene USA, LLC; Bruvatex N.V.; Cositex, N.V., Bruvatex USA, Inc., Zenith Exports, Ltd., Zensilk, Inc.; Decoviz-Produtos De Decoracao LDA; Teviz De Vizela S.A.; Penelope; Penelope USA, LLC; High Five Textiles, LLC; and Luc Callens.
No. 450P07.
Supreme Court of North Carolina.
December 6, 2007.
John Bowers, Gregory F. Hauser, for Algemene AFW N.W., et al.
*841 Warren A. Hutton, Stephen L. Palmer, Hickory, for Purcell Textile Group.
Prior report: ___ N.C.App. ___, 647 S.E.2d 667.

ORDER
Upon consideration of the petition filed on the 11th day of September 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."